UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6143


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES JERMAINE KEITT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:07-cr-01020-MBS-1)


Submitted:   June 1, 2010                 Decided:    June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jermaine Keitt, Appellant Pro Se.            Stanley   Duane
Ragsdale, Assistant United States Attorney,        Columbia,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles         Jermaine          Keitt      appeals       the   district    court’s

order denying his Fed. R. Crim. P. 36 motion.                                   We have reviewed

the    record      and    find       no    reversible            error.        United    States    v.

Keith,       No.     5:07-cr-01020-MBS-1                       (D.S.C.     Jan.     11,     2010).

Additionally, Keitt seeks to appeal the district court’s order

denying      relief      on    his        18    U.S.C.         § 3582(c)(2)      (2006)    motion.

Keitt’s notice of appeal as to the denial of his § 3582(c)(2)

motion was untimely; however, the Government has not sought to

invoke Fed. R. App. P. 4(b) against Keitt.                                     Therefore, we may

consider the district court’s order denying Keitt’s § 3582(c)(2)

motion.      United States v. Mitchell, 518 F.3d 740, 744 (10th Cir.

2008);    see      Bowles       v.    Russell,            551     U.S.    205,    208-13    (2007)

(noting      that        appeal       periods             in     criminal       cases     are     not

jurisdictional;           rather,              they       are     “claim-processing         rules”

adopted by the Supreme Court that do not affect this court’s

subject-matter jurisdiction).                         We have reviewed the record and

find    no    reversible         error.               Accordingly,        we    affirm    for     the

reasons stated by the district court.                                 United States v. Keith,

No. 5:07-cr-01020-MBS-1 (D.S.C. May 8, 2010).                                   We dispense with

oral     argument        because          the    facts          and   legal     contentions       are

adequately         presented         in    the        materials        before    the    court     and

argument would not aid the decisional process.

                                                                                          AFFIRMED

                                                      2